Case 1:21-cv-16548 Document 1-1 Filed 09/03/21 Page 1 of 14 PageID: 6




  Testa Hecic Testa & White, P. A.
  Attorney ID##020251975
  424 Landis Avenue
  Vineland, NJ 08360
  (8'56) 691-230"0
  Attoniey for Plaintiff

  FRANK CARMAN, as Admin'istrator of : SUPERIOR COURT OF NEW JERSEY
  the ESTATE OF BARBARA CARMAN, : LAW DIVISION
  deceased                           : ATLANTIC- COUNTY

                           Plaintiff              : Docket No: ATL-L-2184-21

                  vs.
                                                  .                    CIVIL AC.TION

  ANONGNART MALNIC, CHANYAPAT                     :                       SUMMONS
  THANASUKSRIBOON,                                .
  AIVIAZON.COM, IN~:; ABC                         .
  CORPORAT'IONS. 1 through 10;                    .
  (fictitious names), JOHN DOES 1 througli        :
  5, (fictitious naines), XYZ                     .
  CORPORATIONS 1 through 10,                      .
  (fictitious names.); and RICHARD ROES           .
  1 through 5, (f ctitious names); j ointly,      .
  severally,, and, in the alternative,            .

                           Defendant


  TIE STATE OF NEW JERSEY, TO THE A]3OVE NANIED DEFENDANT(S);

                                           AMAZON.COM, I11'C

  The plaintiif, nained.above, has filed a.lawsuit.against you in the Superior Court of New Jersey. The
 complaint attached to this summons states tlie basis for this lawsuit. .If you. dispute "this complaint, you
 or your attorney must file a written ,answer or motion and proof of service with the depiity clerk of the
 Superior Court in tlie county listed above within 35 days from the 'date you received this.summons; not
 counting th"e, date.you received it. (A directory of the. addresses of`each deputy clerk of the Superior
 Court.is available iri'the Civi1 Divisiori Manageinerit.'Office in the county listed above and on lirie at
 http://www judiciary.state.nj.us/prosee/10153_deptyclerklawref.pdf.) If the complaint is one in
 foreclosure;. then you must file y"our written answer or motion aiid.proof of service with the"Clerk of
 the Superior Court, Hughes Jus.tice Coniplex, P.O. $ox 971, Trenton; NJ 08625-0971. A fiiing fee
 payable to the Treasurer, State of`New Jersey and a completed 'Case Information Statement (available
 from the deputy clerk:of the Superior Court) must accomp"ariy your answer or motion when it is filed.
 You must also send a:copy, of your answer or motion to plaintiffs attorney whose name and address
 appear above, or to plaintiff, if no attorney is named above. A,"telephone call Will not protect, your
Case 1:21-cv-16548 Document 1-1 Filed 09/03/21 Page 2 of 14 PageID: 7




  rights; you must file and serve a written answer or motion (with fee of $175.00 and completed Case
  Information Statement) if you want the court to hear your defense.

  If you do not file and serve a written answer or xnotion within 35 days, the court may enter a judgment
  against you for the..relief plaintiff demands, plus interestand costs of suit. If judgment is entered agairist
  you, the Sheriff may,seize your.money; wages or property to. pay all or part of the judgment.
  If you cannot afford an attorney, you may call the_~Legal Services office in the county where you live
  or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJL1kW (1-888-576-5529). If you
  do not. have an attoriiey and are not eligible for free legal assistance, you may obtain a referral to an
  attorney by calling one of the Lawyer Referral Services. A directory with contact information for local
  Legal Services Offices and Lawyer Referral Services is: available.in the Civil Division Management
  Office          in        the          county        listed      above            and        online         at
  httn://w-,N,w.judiciary.state.nt:us/prose/10153 deptyclerklavvref.pdf.

                                                                     -61'C: Q5.'9
                                                                               '
 DATED: August 5, 2021                                      Miehelle M. Smith, Clerk, Superior Court

  Name of defendant to be. served:                  Amazon.Com, Inc.
  Address for service:                              c/o Corporation Service Company
                                                    Registered Agent..
                                                    1vTC-CSC1
                                                    300 Deschutes Way SW, Suite 208
                                                    Tumwater, WA 98501
Case 1:21-cv-16548 Document 1-1 Filed 09/03/21 Page 3 of 14 PageID: 8




   A"tlantic Countv            Ctctnberland Countv             Mercer Countv
   Lori Moonev, Clerk          Gloria Noto, .Clerk.            Albert E. Driver, Jr., Clk
   Civil Div., Direct FilinR   Court Ho.use, .Direct Filin;z   P.O Box 8068
   1201 Bacharach Blvd.        Broad-& Favetfe Sts.            209 South Broad St..
  .First Floor                 BridReton., NJ 08302            Trenton, NJ 0863.50
   Atlaritic Citv, NJ 08.401   Lawver Referral                 Lawver Referral
   Lawvers Referral            856-692-6207                    609-989-8880.
   609-345-3444                Legal SerYices                  I.egal Services
   LegalServices               856=451-0003/935-8024           609-695-6249
  '609-348-4200                201-624-4500

  Bergezz Countv               Esse.x Countv                   Middlesex Countv
  Kathle.en A. :Donovan; Clk   Pat.1VlcGarry Drake; Clk        Herbert P. Lashonib, Cllc
  119' Justic Cr;10 Main St.   236 Hall of Recordes            Court House, East Wing
  Hackensack, NJ 07601-7698    465 Dr.. Martin Luther'King     1 Kennedv Square
  Lawver Services              Jr. Blvd.                       PO Box 2633
  201-488-0044                 Newark, NJ 07102                New.Brunswick, NJ
  Legal Services.              Lawver Referral                 Lawver Referral
  201-487-.2166                201-533-1779                    908-828-,0053
                               Legal Services                  Legal Services
                               201-624-4500                    908-249-7600

  Burlinvon Countv             Gloucester Countv               11Nfonmouth Countv
  Edward A. Kellv, Jr.Clrk     Josenh H. Hoffman, Clk          Jane Clavton, Clk
  First F1, Courts Fac.        First Flr, Court House          PO Box 1262
  49 Rancocas :Road            1 N. Broad St; PO _Box.129      Court, House; East Winp-
  Mt. Hollv, NJ 08060          Woodburv, NJ 08096              Fr.eehold,.NJ 07728-1262
  Lawver Refer.ral             Lawver Referral                 Lawver Referral
  609-26.1-4862                856=848=4589                    908-431-5544
  Legal Services               Leeal Services                  Legal Services
  609-261-1088,                856-$48-5360                    908=747-7460

  Carnden Countv               Hudson Countv                   Morrf;s Countv
   Michael S. Keating, Clk     Frank E. RodRers, Clerk         Alfonse W. Scerbo, Clk
   1' F1. Hall of Records      Sunerior Crt.Civil Records      Cn-900
   501 Fifth Street            Brennan Court House             30 Schuvler Place
   Camden. NJ 08"103           583 Newark Avenue               Morristown NJ .07960
   Lawver Referral             Lawver Referral                 Lawver Referral
   609-964-4520                201-798-2727                    20:1-267-5882
  'Legal Services                                              Legal Services
   609-964-2020                                                201-285-6911

  Cave Mav Count~              Hunterdon Countv                Ocean Countv
  Ari2ela: F. Pulvino, Clk     Dorothv K. Tirpok. Clk          M. Deari Haines, Clk
  (Law Division,Fillings)      Hall of Records                 119 court H
                                                                         _ ouse
  Box DN 209                   71 Main Street                  CN-2191
  Cane Mav CH, "NJ 08210       Flemin~ton, NJ 08.822           Toms River„ NJ 08754
  Or.(Genral Equitv Filings)   Lawver Referral                 I;awver Referral
  Box DN-209A                  609-788-6112                    908-240-3666
  Cane Mav,.CH, .NJ 08210      Legal Services.                 Leaal Services.
  Lawver Referral              609-782-7979                    908-341-2727
  609-463-0313
  Legal Services
  609-465-3001
Case 1:21-cv-16548 Document 1-1 Filed 09/03/21 Page 4 of 14 PageID: 9




   Passaic Countv              Salem Countv                ,Somerset Countu
   Williain L. Kattak, Clk     John W. Cawman, Clerk        R. Peter Widin, Clerk
   Coiirt House                92 Market. St.,PO Box 18     Civil/GeneralEQuitv .
   77 Hatnilton St.            S-alem, NJ 08079            New Court House, 3rd Fld
   Paterson, NJ 07505.         Lawver Referral              PO Box 300 30q0`
   Lawver Referral             609-678-8363                 Somerville, NJ 08876
   201-278-9223                LeQa1 Services               Lawver.Referral
   Legal Serviees              856-451-0003                 908-685-2323
   201-345-71-71                                            Legal Services
                                                            908-231-0840
  Sussex Countv                'Union Countv                Warren Countv
  Helen C. Ackerman, Clk       Walter G..Halpin, Clk        Terrance D. Lee; Clk
  Superior Crt, Law Div.        lst Flr, Court House        Court House
  49 HiA Street                Elizabeth, NJ 07207          Belvidere, NJ 07823
  Newton, NJ 07860             Lawver Referral              Lawver Referral
  201-267-5;882                908-353-4715                 201-267=5882
  Legyal Services.             Legal Services               Legal Services
  201-383-7400                 908-354-4340                 908-475-2010
    Case 1:21-cv-16548 Document 1-1 Filed 09/03/21 Page 5 of 14 PageID: 10




         Testa Heck Testa & White, P.A.
         Attorney ID#020251975
         424 Landis Avenue
         Vineland, NJ 08360
         (856) 691-2300
         Attorney for Plaintiff

         FRANK CARMAN, as Administrator of : SUPERIOR COURT OF NEW JERSEY
         the ESTATE OF BARBARA CARMAN, : LAW DIVISION
         deceased                          : ATLANTIC COUNTY

                                  Plaintiff        : Docket No:

                        vs.
                                                                  CIVIL ACTION
I
         ANONGNART MALNIC,                         •     COMPLAINT, JURY DEMAND
         CHANYAPAT THANASUKSRIBOON, :                      AND DESIGNATION OF
         AMAZON.COM, INC., ABC                     .         TRIAL COUNSEL
         CORPORATIONS 1 through 10,                .
         (fictitious names), JOHN DOES 1           .
         through 5, (fictitious names), XYZ        .
         CORPORATIONS 1 through 10,                .
         (fictitious names), and RICHARD ROES :
         1 through 5, (fictitious names), jointly, .
         severally, and, in the alternative,       .

                                  Defendant



                   The plaintiff, Frank Carman, Administrator of the Estate of Barbara Carman,

         deceased, residing 3389 Mud Mill Road, in the City of Camden/Wyoming, County of

         Kent, State of Delaware, by way of Complaint against the defendants say:


                                               FIRST COUNT

         1. Plaintiffs, Frank Carman, husband of the late Barbara Carman, was duly appointed

         by the Surrogate of Atlantic County as Administrator of the Estate of Barbara Carman

         on October 15, 2020.
Case    1:21-cv-16548
  - - ---  ---  ---.   Document----
                      _...----  1-1--- Filed
                                        - --- -09/03/21
                                                C,- -- - - - -Page
                                                              --- - - - -6--of -14
                                                                                - - -PageID:
                                                                                      - - - - - - - 11
                                                                                                    -




        2. The accident upon which this Complaint is founded occurred on or about August 23,

       2020 at approximately 4:47 p.m. at the intersection of U.S. Highway 40 and County

        Road 671, in the City of Bridgeton, County of Cumberland, and State of New Jersey.

       3. At that time and place, Barbara Carman, deceased, was the passenger in a vehicle

       owned and operator by Jadwiga Taylor, which was traveling in a general easterly

       direction on U.S. Highway 40 as aforementioned.

       4. At the time and place aforesaid, Defendant Anongnart Malnic was operating a vehicle

       owned by Defendant Chanyapat Thanasuksriboon. Defendant, Anongnart Malnic was

       acting as the agent, servant or employee of the owner of the vehicle, Defendant

       Chanyapat Thanasuksriboon, who is vicariously liable for said Defendant Anongnart

       Malnic's actions.

       5. At the time and place aforesaid, Defendant, Anongnart Malnic was acting as the

       agent, servant or employee of Defendant Amazon.com, Inc. who is vicariously liable

       for said Defendant Anongnart Malnic's actions. Defendant, Anongnart Malnic, while

       in the course of her employment for Defendant, Amazon.com, Inc., was the operator of

       a vehicle owned by Defendant Chanyapat Thanasuksriboon who was stopped a stop

       sign facing northerly at County Road 671. Defendant Anongnart Malnic entered the

       intersection thus striking the passenger side of the motor vehicle operated by Jadwiga

       Taylor in which the plaintiff was a passenger.

       6. Plaintiff alleges that an insufficient amount of time has elapsed within which to

       determine the identity(ies) of any other individuals and/or business entities who may be

       responsible in whole or in part for the accident described herein. For the purposes of

       the within Complaint, said individual(s)/business entity(ies) have been designated as


                                                         2
    Case
      - --- 1:21-cv-16548
             - ----- - -    Document
                          --~ --~---- 1-1 Filed 09/03/21 Page 7 of 14 PageID: 12




          John Does I-V, and ABC/XYZ Corporations, j.s.a., as any other owner, operator, lessee,

         lessor, as well as any party responsible for the repair and/or maintenance of the vehicle

         involved in said motor vehicle accident and any establishment or individuals licensed

         to serve alcoholic beverages. If and when the proper names of said individuals/business

         entities become known, the proper names will be inserted herein and the Complaint

         amended accordingly.

         7. Plaintiff's decedent Barbara Carman died on August 23, 2020 as a result of the

~        injuries she sustained in this accident, which is the subject of this action.

         8. Said collision was the proximate result of the negligence of the defendant, Anongnart

         Malnic, who was negligent in that she carelessly and recklessly operated the vehicle that

         she was driving a.nd without notice, warning or signal of any kind, proceeded through a

         stop sign thus colliding with the vehicle operated by Jadwiga Taylor in which Barbara

         Carman, deceased was a passenger in. Defendant, Anongnart Malnic, was further

         negligent in that she:

                 a) failed to approach said intersection with the care and caution demanded by

                 the conditions of the highway and without due regard for the rights of other users

                 of the highway;

                 b) failed to maintain a proper lookout at all times;

                 c) failed to keep said vehicle under safe and proper control at all times;

                 d) failed to give proper and adequate warning of her intentions;

                 e) failed to apply her brakes and sound her horn at a proper time;

                 f) was traveling at an excessive rate of speed for the road conditions;

                 g) failed to avoid an accident;


                                                      3
    Case 1:21-cv-16548 Document 1-1 Filed 09/03/21 Page 8 of 14 PageID: 13
                          __..-.____.._.._._....        J   .___.._..._._.-_.___..______




                 h) disregard the rights of others;

                 i) failed to obey a stop sign;

                 j) was otherwise careless and negligent.

         9. As a direct and proximate result of defendants, Anongnart Malnic, Chanyapat

         Thanasuksriboon, Amazon.com, Inc., John Does I-V, and ABC/XYZ Corporations

         j.s.a., negligence as aforesaid, Plaintiffs' decedent, Barbara Carman, suffered fatal

         injuries as a result of the motor vehicle accident which occurred on August 23, 2020.

~        WHEREFORE, Plaintiffs, Frank Carman, Administrator of the Estate of Barbara

H   ~
    ~    Carman, deceased, demands judgment against defendants, Anongnart Malnic,
~   00
~   o
         Chanyapat Thanasuksriboon, Amazon.com, Inc., John Does I-V, and ABC/XYZ

         Corporations j.s.a, for such sums as will reasonably and properly compensate the Estate

         of Barbara Carman, in accordance with the laws of the State of New Jersey, for damages,

         interest, attorney's fees and costs of suit.



                                                   SECONI) COl(JNT


         1. Plaintiff hereby repeats all of the paragraphs of the previous Count and same are

         incorporated herein by reference and made a part hereof in lieu of repetition.

         2. There is, and at the time of this incident, was in full force and effect in the State of

         New Jersey a survival action statute known and designated as N.J.S.A. 2A:15-3, and

         Plaintiff brings this action pursuant to the provisions thereof for the benefit of the Estate

         of Barbara Carman.

         3. In addition, there is, and at the time of the accident, there was, in full force and effect

         in the State of New Jersey a wrongful death statute known and designated as N.J.S.A.

                                                        4
    Case
      - ---1:21-cv-16548
            - ----- - --   Document
                         --- -------  1-1---Filed
                                     ----    - --- -09/03/21
                                                     .,          Page
                                                     - - -- - ------- --- 9--of -----
                                                                                 14 PageID:
                                                                                      ------- 14




           2A:31-1 through 6, and Plaintiff hereby brings this action pursuant to the provisions of

           said statute, for the benefit of the next of kin of the decedent, Barbara Carman, which

           next of kin were pecuniarily dependent upon said Barbara Carman.

           4. This action has been instituted within two years of the date of death of the decedent,

           Barbara Carman, pursuant to - N.J.S.A. 2A:31-1, et seq. . Plaintiff is qualified as

           Administrator of the Estate of Barbara Carman and is thereby authorized to commence

           this action.

           WHEREFORE, Plaintiff, Frank Carman, Administrator of the Estate of Barbara
~
           Carman, deceased, demands judgment against defendants, Anongnart Malnic,

           Chanyapat Thanasuksriboon, Amazon.com, Inc., John Does I-V, and ABC/XYZ

           Corporations j.s.a, for such sums as will reasonably and properly compensate the Estate

           of Barbara Carman, in accordance with the laws of the State of New Jersey, together

           with interests, attorney's fees and costs of suit.



                                                  THIRD COUNT

           1. Plaintiff repeats each and every paragraph of the First and Second Counts and make

           them paragraph one of this Count as if recited herein at length.

           2. Defendants, Chanyapat Thanasuksriboon, Amazon.com, Inc., John Does I-V, and

           ABC/XYZ Corporations j.s.a, owed a duty to the travelling public to ensure that the

           vehicle driven by defendant, Anongnart Malnic, at the time and place aforesaid, was in

           proper operating condition.

           3. The defendants aforesaid were careless, reckless and negligent in failing to take

           proper precautions to insure that the vehicle in question was safe for road operation.


                                                        E
    Case 1:21-cv-16548 --~-------
      -------------     Document -------
                                  1-1 Filed 09/03/21 Page 10 of 14 PageID: 15
                                        -        .-•   -   J   _
                                                                   _.   _   .._..._   .-.
                                                                                            -_   --_-.   .
                                                                                                             _-_-_-




          4. The aforesaid acts and/or omissions of said defendants constituted willful and

          wanton conduct and reckless disregard for the safety and life of Plaintiff's decedent.

          5. As a direct and proximate result of the negligence, carelessness and recklessness of

          Defendants as aforesaid, Plaintiff, Frank Carman as Administrator of the Estate of

          Barbara Carman, deceased, was caused great pain, suffering, and mental anguish,

          incurred medical expenses, funeral expenses and internment expenses to his great loss

          and detriment.

              WHEREFORE, Plaintiff, Frank Carman, Administrator of the Estate of Barbara
~
    00    Carman, deceased, demands judgment against Defendants, Anongnart Malnic,
H
    00
~   0     Chanyapat Tha.nasuksriboon, Amazon.com, Inc., John Does I-V, and ABC/XYZ

          Corporations j.s.a„ for compensatory and punitive damages, pre judgment interest, post

          judgment interest, attorney's fees and costs of suit.

                                             FOURTH COUNT
          1. Plaintiff repeat each and every paragraph of the First, Second and Third Counts and

          make them paragraph one of this Count as if recited herein at length.

          2. Defendants, Anongnart Malnic, Chanyapat Thanasuksriboon, Amazon.com, Inc.,

          John Does I-V, and ABC/XYZ Corporations j.s.a, owed a duty to the travelling public

          to ensure that the vehicle driven by defendant, Anongnart Malnic, at the time and place

          aforesaid, was in proper operating condition.

          3. The defendants aforesaid were careless, reckless and negligent in failing to take

          proper precautions to insure that the vehicle in question was safe for road operation.

          4. The aforesaid acts and/or omissions of said defendants constituted willful and

          wanton conduct and reckless disregard for the safety and life of Plaintiff's decedent.



                                                           G
     Case
       - ---1:21-cv-16548
              - ----- - --  Document
                           --~ ------- 1-1-- Filed
                                       ---   - - --- 09/03/21    Page
                                                     - ~ - - - ------- ---11
                                                                           -- of-----
                                                                                  14 PageID:
                                                                                      ------- 16




            5. As a direct and proximate result of the negligence, carelessness and recklessness of

            Defendants as aforesaid, Plaintiff, Frank Carman, was caused great pain, suffering, and

            mental anguish, incurred medical expenses, funeral expenses and internment expenses

            to his great loss and detriment.

            WHEREFORE, Plaintiff, Frank Carman, Administrator of the Estate of Barbara

            Carman, deceased, demands judgment against Defendants, Anongnart Malnic,

            Chanyapat Thanasuksriboon, Amazon.com, Inc., John Does I-V, and ABC/XYZ
ME
~           Corporations j.s.a„ for compensatory and punitive damages, pre judgment interest, post

            judgment interest, attorney's fees and costs of suit.



                                                            TESTA HEQK TESTA & WHITE, P.A.



            DATED: July 12, 2021
                                                            1MTCHALL-L-'TESTA,
                                                            Attorney for Plaintiffs




                                          DEMAND FOR JURY TRIAf,

                Plaintiff hereby demands a trial by jury in accordance with the Rules of Civil

                Practice.




                                                        7
    Case 1:21-cv-16548 Document 1-1 Filed 09/03/21 Page 12 of 14 PageID: 17




                                 DESIGNATION OF TRIAL COUNSEL

             Pursuant to R. 4:25-4, Michael L. Testa, Esquire; is hereby designated as trial

             counsel in the above-captioned litigation on behalf of Plaintiff, Frank Carman,

             Administrator of the Estate of Barbara Carman, deceased.




                  DEMAND FOR ANSWERS TO UNIFORM INTERROGATORIES

    00    Plaintiff hereby demands answers to Uniform C and C(1) interrogatories pursuant to
H
          R.4:17-1.
~   o




                                                          TESTA HE9K TESTA & WHITE, P.A.



         DATED: July 12, 2021
                                                                :ILL_'fESTA, ESQUIRE
                                                                for Plaintiffs




                                                    E:3
             Case -1:21-cv-16548
                     - --- - -    Document
                                 --~ -------  1-1-- Filed
                                             ----   - - -- 09/03/21     Page
                                                           - ~ - -- - ------- ---13
                                                                                  -- of 14 PageID: 18




                                          CERTIFICATION PURS-CJANT TO 4:5-1
                    I, Michael L. Testa, Esquire, an attorney at law of the State of New Jersey and a member

                    of the law firm of TESTA, HECK, TESTA & WHITE, P.A., certify as follows:

                    1. I am not aware of any other action pending in any Court or of a pending or

                    contemplated arbitration proceeding regarding the matters in controversy in this civil

                    action.

                    2. I am not aware of the names of any other person or prospective parties who should

~                   be joined in this action.
~
             00     I hereby certify that the foregoing statements made by me are true. I am aware that if
N
             00
~            o      any of the statements made by me are willfully false, I am subject to punishment.
     0   W   0~0
~        zo
~       >~
     ~ ~Qx                                                         TESTA HERK TESTA & WHITE, P.A.
W o ~Q3
    h Z

             Z
     o~U~(~
V        ~¢         DATED: July 12, 2021
                                                                   MIC_              STA, ESQUIRE
~~           w                                                     Attorney for Plaintiffs

Ei
~
W
E~




                                                               9
      Case 1:21-cv-16548
        -----  ----- - --  Document
                          --- ------- 1-1 Filed
                                      ------- - --- 09/03/21     Page---14--of-----
                                                    - ~ - -- - -------         14 PageID:
                                                                                    - --  19




                          Civil Case Information Statement

------- _._-_----------___----- ----_-_----- ------.---                                                                           ____~~
,, Case Details: ATLANTIC I Civil Part Docket# L-002184-21 ---T-~
  --------•---___-------_--_-------- _ ____._ .___. _                                                                                     ~

 Case Caption: CARMAN FRANK VS MALNIC                               Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
 ANONGNART                                                          VERBALTHRESHOLD)
 Case Initiation Date: 07/12/2021                                   Document Type: Complaint with Jury Demand
 Attorney Name: MICHAEL L TESTA                                     Jury Demand: YES - 12 JURORS
 Firm Name: TESTA HECK TESTA & WHITE, PA                           Is this a professional malpractice case? NO
 Address: 424 LANDIS AVE P.O. BOX 749                              Related cases pending: NO
 VINELAND NJ 083620749                                             If yes, list docket numbers:
 Phone:8566912300                                                  Do you anticipate adding any parties (arising out of same
 Name of Party: PLAINTIFF : Carman, Frank                          transaction or occurrence)? NO
 Name of Defendant's Primary Insurance Company
 (if known): ZURICH AMERICAN INS CO ILLINOI                        Are sexual abuse claims alleged by: Frank Carman? NO


;-----.__.____---_-----------__--_--- ---,-.--- -------~--__-__-___._..----__..___---------___._.__-----------~_-_ _.~_.._ --_ -._v_ _---
  -~~_-THE INFORM          ATION PROVIDED ON THIS FORM.CANNOT`BE IN.TRODUCED INTO~EVIDENCE
                         --_____  -------------------------------------------._-.-.,~__-----------___.__—         --- - --- -- -- - -  -
                                                                                                                                          ~
                         CASE CHARACTERISTICS    FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO

 If yes, is that relationship:

 Does the statute governing this case provide for payment of fees by the losing party? NO

 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:



 Do you or your client need any disability accommodations? NO
           If yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
           If yes, for what language:


 Please check ofF each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO
~-           -----__---____------•-------_—_--_------- -----------             -~ - --~— ----- -- -------- -----_:-. --- -1
~,        -                                             -         ,
`-•-- -- --------------------~---------------- --_ __----•-- ~._~---.—~._------------•--------_:.__ ~._..~--...—_ _...__ I

 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 07/12/2021                                                                                           /s/ MICHAEL L TESTA
 Dated                                                                                                              Signed
